Citation Nr: 0734325	
Decision Date: 11/01/07    Archive Date: 11/19/07	

DOCKET NO.  05-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982, and from January 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2004 and January 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
low back disability.

In that regard, at the time of Physical Evaluation Board 
Proceedings in November 2003, there was noted the presence of 
chronic low back pain due to diffuse degenerative disc 
disease, with thoracolumbar forward flexion to 70 degrees, in 
addition to mild left L5 radiculopathy manifested by weakness 
of the extensor hallucis longus, pain, and sensory loss.

In a rating decision of April 2004, the RO granted service 
connection (and a 10 percent evaluation) for lumbar disc 
disease with sciatica.  Of record at that time was a report 
of magnetic resonance imaging conducted in August 2003, 
showing diffuse degenerative disc disease, most prominent at 
the level of the 4th and 5th lumbar vertebrae, and at the 5th 
lumbar vertebra and 1st sacral segment.  Also noted was a 
central disc protrusion at the level of the 5th lumbar 
vertebra and 1st sacral segment, with accompanying mild 
spinal canal stenosis at the 4th and 5th lumbar vertebrae, 
and at the 5th lumbar vertebra and 1st sacral segment.

Significantly, at the time of a VA compensation examination 
in March 2004, it was noted that the veteran "walked well" on 
a flat surface, and utilized no assistive devices.  Range of 
motion measurements showed forward flexion to 70 degrees, 
with extension to 30 degrees, lateral bending to the left of 
30 degrees, and lateral bending to the right of 35 degrees.

Shortly following the VA compensation and pension examination 
in March 2004, the RO, in a rating decision of January 2005, 
granted a separate compensable (10 percent) evaluation for 
sciatica.  

The Board observes that, at the time of a subsequent VA 
compensation and pension examination in September 2006, it 
was once again noted that the veteran did not utilize a brace 
or any other assistive device.  Also noted was that the 
veteran's low back disability had no effect on his ability to 
walk.  Significantly, when questioned, the veteran denied the 
presence of "incapacitating episodes" resulting from his 
service-connected low back disability over the course of the 
previous 12 months.  Range of motion measurements showed 
forward flexion to 70 degrees, with pain at 60 degrees, 
extension to 15 degrees, with pain at 15 degrees; 
lateroflexion to 30 degrees bilaterally, and rotation to both 
the right and left of 25 degrees.

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in July 2007, the veteran 
complained of increasing symptomatology, to include muscle 
spasms, as a result of his service-connected low back 
disability.  According to the veteran, he currently used a 
cane, and at times, a brace to alleviate his increasing 
symptomatology.  While admitting that he had not been ordered 
to do so by a physician, the veteran did indicate that, at 
times, he experienced "incapacitating episodes" as a result 
of his service-connected low back disability which required 
that he "lie down and rest, and try to relax (his) muscles."  
See Transcript, p. 14.  When requested by the undersigned 
Veterans Law Judge, the veteran agreed to attempt to obtain 
additional range of motion studies during the course of 
future VA outpatient treatment.  See Transcript, p. 12.

That outpatient treatment appears to have taken place in 
August 2007.  At that time, the veteran was described as 
ambulating with a cane.  Moreover, range of motion had been 
drastically reduced, as demonstrated by forward flexion of 
less than 5 degrees, extension to 0 degrees, left and right 
bending of from 5 to 10 degrees, and left and right rotation 
of 20 degrees.  Significantly, when compared to the 
examination less than one year earlier, this represents a 
marked decrease in range of motion attributable to the 
veteran's service-connected low back disability.  Moreover, 
given the veteran's complaints of increasing symptomatology 
attributable to his low back, the Board is of the opinion 
that an additional, more contemporaneous VA examination would 
be appropriate prior to a final adjudication of the veteran's 
claim for an increased evaluation for his service-connected 
lumbar disc disease.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2007, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
lumbar disc disease.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder. The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected lumbar disc disease, to include 
any and all limitation of range of 
motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected lumbar disc 
disease.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  Finally, and to the 
extent possible, the examiner should 
attempt to reconcile the clinical 
findings on VA orthopedic examinations in 
March 2004 and September 2006 with the 
radically different findings obtained 
during the course of VA outpatient 
treatment in August 2007.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO should review the 
veteran's claim for an initial evaluation 
in excess of 10 percent for service-
connected lumbar disc disease.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in May 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




